
	
		II
		110th CONGRESS
		1st Session
		S. 884
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 14, 2007
			Mr. Durbin (for himself
			 and Mr. Coleman) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act
		  regarding residential treatment programs for pregnant and parenting women, a
		  program to reduce substance abuse among nonviolent offenders, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Family-Based Meth Treatment Access Act
			 of 2007.
		2.Residential Treatment Programs for Pregnant
			 and Parenting WomenSection
			 508 of the Public Health Service Act (42 U.S.C. 290bb–1) is
			 amended—
			(1)in the section heading, by striking
			 pregnant and
			 postpartum women and inserting pregnant and parenting
			 women;
			(2)in subsection (a)—
				(A)in the matter preceding paragraph (1), by
			 striking postpartum women treatment for substance abuse and
			 inserting parenting women treatment for substance abuse (including
			 treatment for addiction to methamphetamine);
				(B)in paragraph (1), by striking reside
			 in and inserting reside in or receive outpatient treatment
			 services from; and
				(C)in paragraph (2), by striking reside
			 with the women in and inserting reside with the women in, or
			 receive outpatient treatment services from,;
				(3)in subsection (d)(6), by inserting ,
			 or referrals for counseling, after Counseling;
			(4)in subsection (h)(1), by striking
			 pregnant and postpartum women and inserting pregnant and
			 parenting women;
			(5)by amending subsection (m) to read as
			 follows:
				
					(m)Allocation of awardsIn making awards under subsection (a), the
				Director shall give priority to any entity that agrees to use the award for a
				program serving an area that—
						(1)is a rural area, an area designated under
				section 332 by the Administrator of the Health Resources and Services
				Administration as a health professional shortage area with a shortage of mental
				health professionals, or an area determined by the Director to have a shortage
				of family-based substance abuse treatment options; and
						(2)is determined by the Director to have high
				rates of addiction to methamphetamine or other
				drugs.
						;
			(6)in subsection (p), by—
				(A)striking October 1, 1994 and
			 inserting October 1, 2008;
				(B)striking Committee on Labor and
			 Human Resources and inserting Committee on Health, Education,
			 Labor, and Pensions;
				(C)inserting In submitting reports
			 under this subsection, the Director may use data collected under this section
			 or other provisions of law. after biennial report under section
			 501(k).; and
				(D)striking Each report under this
			 subsection shall include and all that follows and
			 inserting
					
						Each report under this subsection
			 shall, with respect to the period for which the report is prepared, include the
			 following:(1)A summary of any evaluations conducted
				under subsection (o).
						(2)Data on the number of pregnant and
				parenting women in need of, but not receiving, treatment for substance abuse
				under programs carried out pursuant to this section. Such data shall include,
				but not be limited to, the number of pregnant and parenting women in need of,
				but not receiving, treatment for methamphetamine abuse under such programs,
				disaggregated by State and tribe.
						(3)Data on recovery and relapse rates of women
				receiving treatment for substance abuse under programs carried out pursuant to
				this section, including data disaggregated with respect to treatment for
				methamphetamine
				abuse.
						;
				(7)by redesignating subsections (q) and (r) as
			 subsections (r) and (s), respectively;
			(8)by inserting after subsection (p) the
			 following:
				
					(q)Methamphetamine addictionIn carrying out this section, the Director
				shall expand, intensify, and coordinate efforts to provide to pregnant and
				parenting women treatment for methamphetamine
				addiction.
					;
				and
			(9)in subsection (s) (as so redesignated), by
			 striking such sums as may be necessary to fiscal years 2001 through
			 2003 and inserting $70,000,000 for each of fiscal years 2008
			 through 2012.
			3.Program to Reduce Substance Abuse Among
			 Nonviolent Offenders: Family Treatment Alternatives to
			 IncarcerationTitle V of the
			 Public Health Service Act (42 U.S.C. 290aa et seq.) is
			 amended by inserting after section 509 the following:
			
				510.Program to reduce substance abuse among
				nonviolent offenders: family treatment alternatives to incarceration
					(a)In generalThe Secretary, acting through the
				Administrator of the Substance Abuse and Mental Health Services Administration,
				shall make awards of grants, cooperative agreements, or contracts to public and
				nonprofit private entities for the purpose of assisting local jails and
				detention facilities in providing comprehensive, family-based substance abuse
				treatment services (including treatment for addiction to methamphetamine) to
				pregnant and parenting adults who are considered nonviolent offenders.
					(b)Minimum qualifications for nonprofit
				private entitiesAn award may
				be made under subsection (a) to an applicant that is a nonprofit private entity
				only if the Secretary determines that—
						(1)the applicant has the capacity to provide
				the services described in subsection (a); and
						(2)the applicant meets all applicable State
				licensor and certification requirements regarding the provision of substance
				abuse treatment services.
						(c)Requirements applicable to family drug
				treatment program that is an alternative to incarcerationA grant under this section may be used for
				a family drug treatment program that is an alternative to incarceration only if
				the program complies with the following:
						(1)The program is a comprehensive, long-term
				family treatment program focused on the treatment of the parent and
				child.
						(2)The program and its providers meet all
				applicable State licensor and certification requirements regarding the
				provision of substance abuse treatment services.
						(3)Each parent offender who participates in
				the program is sentenced to, or placed with, a long-term family treatment
				program (which shall include a residential component).
						(4)Each parent offender who participates in
				the program serves a sentence with respect to the underlying crime if that
				parent offender does not successfully complete treatment with the residential
				treatment provider.
						(5)The program has mandatory periodic drug
				testing. The Secretary shall, by prescribing guidelines or regulations, specify
				standards for the timing and manner of complying with such testing. The
				standards shall ensure that—
							(A)each individual participating in the
				program as an alternative to incarceration is tested for every controlled
				substance that the participant has been known to abuse, and for any other
				controlled substance the Secretary may require; and
							(B)the testing is accurate and practicable;
				and
							(C)the drug testing regime is a factor in
				determinations of whether program participants successfully complete
				treatment.
							(d)Allocation of awardsIn making awards under subsection (a), the
				Secretary shall give priority to any entity that agrees to use the award for a
				program serving an area that—
						(1)is a rural area, an area designated under
				section 332 by the Administrator of the Health Resources and Services
				Administration as a health professional shortage area with a shortage of mental
				health professionals, or an area determined by the Secretary to have a shortage
				of family-based substance abuse treatment options; and
						(2)is determined by the Secretary to have high
				rates of addiction to methamphetamine or other drugs.
						(e)DefinitionsIn this section the terms family drug
				treatment, family treatment, and comprehensive,
				long-term family treatment describe programs that provide, or are able
				to provide referrals for, the following services: Substance abuse treatment,
				children’s early intervention services, family counseling, legal services,
				medical care, mental health services, nursery and preschool, parenting skills
				training, pediatric care, prenatal care, sexual abuse therapy, relapse
				prevention, transportation, and job or vocational training or general
				equivalency diploma (GED) classes.
					(f)Authorization of
				appropriationsFor the
				purpose of carrying out this section, there are authorized to be appropriated
				$40,000,000 for each of fiscal years 2008, 2009, and 2010, and $50,000,000 for
				each of fiscal years 2011 and
				2012.
					.
		
